DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/21 was filed after the mailing date of the application on 03/10/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 12-31 of the currently examined application (17/197,924) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 4-7 of U.S. Patent 10,410,412. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 12 of the current application 17/197,924: “A method of processing building imagery, the method comprises: processing, in real-time, each building image in a series of captured building images to determine if the building image meets a minimum threshold for quality…determining when a complete set of quality building images has been received, wherein the complete set of quality building images includes a minimum grouping of images to construct at least a partial multi-dimensional building model representing the series of captured building images, where the at least a partial multi-dimensional building model includes surfaces shown in the minimum grouping of images.”, though it is a slight variation from claim 1 of U.S. Patent 10,410,412: “A method of processing building imagery, the method comprises: receiving, from a computing device, a series of captured building images; processing, in real-time, each building image in the series of captured building images to determine if the building image meets a minimum threshold for quality…determining when a complete set of quality building images has been received, wherein the complete set of quality building images includes a minimum grouping of images to construct at least a partial multi-dimensional building model representing the series of captured building images, where the at least a partial multi-dimensional building model includes surfaces shown in the minimum grouping of images; and creating at least a partial multi-dimensional building model based at least partially on the complete set of quality building images.“, is similar in scope and would provide analogous processing of multi-dimensional building model images. Table I listed below is provided to show which claims in the current application 17/197,924 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 10,410,412. Table II is provided below to show how the claimed limitations from independent claim 12 of the current application 17/197,924 maps to independent claim 1 of U.S. Patent 10,410,412.






TABLE 1
Current Application: 17/197,924
Claims  12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 
U.S. Patent: 10,410,412 
Claims   1,   2,  1,   1,    1,  2,   4,   5,   6,   7,       1,   2,    1,   1,   1,   2 ,   4,  5,    6,  7  


TABLE II
Current Application: 17/197,924 (Claim 12)
U.S. Patent: 10,410,412 (Claim 1)
12. A method of processing building imagery, the method comprises: 


processing, in real-time, each building image in a series of captured building images to determine if the building image meets a minimum threshold for quality;

1.A method of processing building imagery, the method comprises: 
receiving, from a computing device, a series of captured building images; 
processing, in real-time, each building image in the series of captured building images to determine if the building image meets a minimum threshold for quality;
for each building image meeting the minimum threshold for quality, storing this building image in computer memory;

for each building image meeting the minimum threshold for quality, storing this building image in computer memory and returning a first quality indication to the computing device; 
for each building image not meeting the minimum threshold for quality, discarding this building image and returning a second quality indication to the computing device;

determining when a complete set of quality building images has been received, wherein the complete set of quality building images includes a minimum grouping of images to construct at least a partial multi-dimensional building model representing the series of captured building images, where the at least a partial multi-dimensional building model includes surfaces shown in the minimum grouping of images.

determining when a complete set of quality building images has been received, wherein the complete set of quality building images includes a minimum grouping of images to construct at least a partial multi-dimensional building model representing the series of captured building images, where the at least a partial multi-dimensional building model includes surfaces shown in the minimum grouping of images; and 
creating at least a partial multi-dimensional building model based at least partially on the complete set of quality building images.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to generation of multi-dimensional structure models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649